DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on June 28, 2018 and September 9, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 20, line 24 should likely read “Algorithm 320 includes culling the population (332)” in order to be consistent with the reference numbers in Fig. 3B.  
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities: 
Claim 15, line 21 should likely read “oxygen uptake for the user” as opposed to “oxygen update for the user”; and
Claim 32, line 19 should likely read “determining a maximal oxygen uptake for the user” as opposed to “determining a maximal oxygen update for the user”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, & 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapoport et al. (hereinafter “Rapoport”) (U.S. Pub. No. 2015/0088006 A1).
Regarding independent claims 1 and 35, Rapoport discloses a system (p. 2, [0016]) and method (p. 2, [0016]) comprising: an exercise intensity monitor (pp. 2-3, [0025, 31]; Fig. 5, where sensors that monitor a user’s activity may include a global positioning sensor and a gyroscope); a cardiopulmonary monitor (p. 2, [0025], where the sensors can also include a heart rate monitor); and one or more computers (p. 3, [0026]; pp. 8-9, [0089-91], where a computer is used to create physiologic, biomechanical, and geophysical time-series data based on the instantaneous data measured using sensors) configured to perform operations comprising: 
p. 1, [0011]; p. 4, [0049], where the user performs a submaximal exercise routine at a safe and comfortable intensity level while the system records geophysical data such as position, velocity, and acceleration) and submaximal cardiopulmonary data from the cardiopulmonary monitor (p. 1, [0011]; p. 4, [0049], where the system also records biophysical data such as heart rate) while a user coupled to the exercise intensity monitor and cardiopulmonary monitor is performing an exercise at a submaximal exercise intensity (Fig. 3, #325, 330, 335, 340); and
determining a heuristic estimate (p. 1, [0011]; p. 3, [0026]) of a maximal cardiopulmonary state of the user (p. 3, [0026], where an oxygen uptake model is used to predict a maximum oxygen uptake) based on the submaximal exercise intensity data, the submaximal cardiopulmonary data (p. 3, [0026], based on the physiological, biomechanical, and geophysical time-series data) and a nonlinear model (p. 6, [0064-65]) of cardiopulmonary dynamics for the user (p. 2, [0021]).

Regarding independent claim 18, Rapoport discloses a wearable device (p. 5, [0052-54], where the system includes a number of sensors that continuously collect information about each user of the system and are preferably wearable) comprising: one or more processors (p. 8, [0089]) operatively associated with an exercise intensity monitor and a cardiopulmonary monitor (p. 5, [0052], where the system includes a number of sensors which may include heart rate monitors, global positioning system transponders, and accelerometers); and a maximal cardiopulmonary estimator (p. 2, [0021], where an oxygen uptake model is stored in memory of a computer and used to determine maximal oxygen uptake) implemented using the one or more processors to perform operations comprising: receiving submaximal exercise intensity data from the exercise intensity monitor (p. 1, [0011]; p. 4, [0049], where the user performs a submaximal exercise routine at a safe and comfortable intensity level while the system records geophysical data such as position, velocity, and acceleration) and submaximal cardiopulmonary data from the cardiopulmonary monitor (p. 1, [0011]; p. 4, [0049], where the system also records biophysical data such as heart rate) while a user coupled to the exercise intensity monitor and cardiopulmonary monitor is performing an exercise at a submaximal exercise intensity (Fig. 3, #325, 330, 335, 340); and
determining a heuristic estimate (p. 1, [0011]; p. 3, [0026]) of a maximal cardiopulmonary state of the user (p. 3, [0026], where an oxygen uptake model is used to predict a maximum oxygen uptake) based on the submaximal exercise intensity data, the submaximal cardiopulmonary data (p. 3, [0026], based on the physiological, biomechanical, and geophysical time-series data) and a nonlinear model (p. 6, [0064-65]) of cardiopulmonary dynamics for the user (p. 2, [0021]).

Regarding dependent claims 2 and 19, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein the cardiopulmonary monitor is a heart rate monitor (p. 2, [0025], where the one or more sensors can include a heart rate monitor), wherein receiving submaximal cardiopulmonary data comprises receiving a time series of heart rate readings (p. 2, [0021], where heart rate data is measured over a period of time) from the heart rate p. 5, [0061]), and wherein determining the heuristic estimate of the maximal cardiopulmonary state of the user comprises determining a maximum heart rate of the user (p. 2, [0021], determining, using the computer, a maximum heart rate of the user to be used to determine maximal oxygen uptake).

Regarding dependent claims 3 and 20, Rapoport discloses wherein the cardiopulmonary monitor is an oxygen uptake monitor (p. 4, [0050], where biophysical data monitored includes respiratory rate), wherein receiving submaximal cardiopulmonary data comprises receiving a time series of oxygen uptake readings from the oxygen uptake monitor (p. 4, [0049], where the biophysical data is collected while the user is conducted a submaximal exercise routine), and wherein determining the heuristic estimate of the maximal cardiopulmonary state of the user comprises determining a maximal oxygen uptake for the user (p. 2, [0017]; p. 3, [0026]). It is inherent in Chang that in order to monitor respiratory rate, some type of oxygen uptake monitor is used. 

	Regarding dependent claims 5 and 22, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses a treadmill (p. 1, [0010]; p. 5, [0057], where physical activity types supported by the system include treadmill running and walking), wherein receiving submaximal exercise intensity data from the exercise intensity monitor comprises receiving a time series (p. 3, [0026], where time-series data is used) of elevation grade (p. 2, [0025], incline) and/or p. 7, [0081], cadence (as in the stride rate of a runner)) from the treadmill.

	Regarding dependent claims 6 and 23, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein receiving submaximal exercise intensity data from the exercise intensity monitor comprises receiving, while the user is cycling (p. 2, [0022]; p. 6, [0076], where the activity may be cycling), a time series (p. 3, [0026], where time-series data is used) of a combination of one or more of: power output (p. 7, [0081], where both geophysical and biomechanical power data are acquired from sets of multiple sensors), cadence (p. 7, [0081], cadence (as in the pedaling rate of a cyclist)), torque (p. 4, [0050], position and velocity), elevation grade (p. 2, [0025], incline), ambient temperature, ambient humidity, and/or ambient wind velocity (p. 5, [0057]; p. 7, [0081], where environmental data collected includes temperature, humidity, and wind speed, among other parameters).

	Regarding dependent claims 7 and 24, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein receiving submaximal exercise intensity data from the exercise intensity monitor comprises receiving, while the user is walking or jogging or running (p. 1, [0010]; p. 2, [0017]; p. 6, [0076], where activities include walking or running), a time series (p. 3, [0026], where time-series data is used) of a combination of one or more of: cadence (p. 7, [0081], cadence (as in the stride rate of a runner)), stride length (p. 7, [0081], stride length), elevation grade (p. 2, [0025], incline), ambient temperature and ambient humidity, and/or ambient wind velocity (p. 5, [0057]; p. 7, [0081], where environmental data collected includes temperature, humidity, and wind speed, among other parameters).

	Regarding dependent claims 8 and 25, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein receiving submaximal exercise intensity data from the exercise intensity monitor comprises receiving, while the user is swimming (p. 2, [0022]; p. 5, [0057], where the activity may include swimming), a time series (p. 3, [0026], where time-series data is used) of a combination of one or more of: cadence (p. 4, [0050], cadence), elevation grade (p. 2, [0025], incline), ambient air temperature, ambient wind velocity, and/or ambient humidity (p. 5, [0057]; p. 7, [0081], where environmental data collected includes temperature, humidity, and wind speed, among other parameters).

	Regarding dependent claims 9 and 26, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein receiving submaximal exercise intensity data from the exercise intensity monitor and submaximal cardiopulmonary data from the cardiopulmonary monitor comprises time synchronizing the submaximal exercise intensity data and the submaximal cardiopulmonary data (p. 5, [0061], where heart rate data, which is collected and reported at a sampling rate atypical of biomechanical and geophysical sensors, may be resampled to construct a data time series equal in dimension to those generated by the other sensors in the system; p. 7, [0079, 81]).

Regarding dependent claims 10 and 27, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses wherein determining a heuristic estimate of a maximal cardiopulmonary state of the user comprises executing a parameter estimation algorithm to estimate a plurality of parameters (p. 6, [0066], where Eqn. 1 describes a relationship among parameters) for the nonlinear model (p. 6, [0064-65]) of cardiopulmonary dynamics for the user (p. 2, [0021]) and using the plurality of parameters to determine the heuristic estimate of the maximal cardiopulmonary state of the user (p. 7, [0083], where the parameters are used in estimating other quantities including the maximal oxygen uptake).

	Regarding dependent claims 11 and 28, Rapoport discloses all limitations of claims 10 and 27 as just previously discussed above. Further, Rapoport discloses wherein the nonlinear model of cardiopulmonary dynamics includes an exercise intensity function that drives the rate of change of cardiopulmonary demand by the user while performing the exercise (p. 2, [0025], where a heart rate relaxation constant can be a numerical parameter that measures a rate at which the heart rate of a user changes in response to oxygen demand by body tissues).

	Regarding dependent claims 14 and 31, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses p. 2, [0021]; p. 4, [0049], where, using a computer, a heart rate relaxation constant is determined based at least in part on the instantaneous heart rate data, biomechanical data, and geophysical data, wherein such data may be collected when the user is conducting a submaximal exercise routine).

	Regarding dependent claims 15 and 32, Rapoport discloses all claim limitations of claims 1 and 18 as discussed above. Further, Rapoport discloses estimating oxygen uptake for the user (Abstract; p. 3, [0026], where maximal oxygen uptake of an individual is estimated) using submaximal cardiopulmonary data and submaximal exercise intensity data (Abstract; p. 1, [0011]; p. 3, [0026]; p. 4, [0049], where the estimation is made on the basis of heart rate data, biometric data, biomechanical data, and geophysical data collected as the individual engages in activities at various levels of exertion, including sub-maximal), and a regression model (p. 7, [0083]; p. 8, [0087-88]) trained using training data specifying system input training values and oxygen uptake training values, and where determining the heuristic estimate of the maximal cardiopulmonary state of the user comprises determining a maximal oxygen uptake for the user using the estimated oxygen uptake data (p. 3, [0026], where instantaneous oxygen uptake values estimated using an oxygen uptake model are used to predict a maximum oxygen uptake of the user).

Regarding dependent claims 16 and 33, Rapoport discloses all claim limitations of claims 15 and 32 as just previously discussed above. Further, Rapoport discloses receiving system input data including a combination of one or more of: heart rate (p. 2, [0021]), the time derivative of heart rate (p. 6, [0064]), gender (p. 5, [0057]), body mass (p. 5, [0057], percentage body fat and lean body mass) and/or height (p. 5, [0057], height), and wherein estimating oxygen uptake data comprises supplying the system input data to the regression model (p. 3, [0026]; p. 7, [0083], where particular regression formulas are selected on the basis of the input data including age and gender).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Bartholomew et al. (hereinafter “Bartholomew”) (U.S. Pub. No. 2011/0288381  A1).
Regarding dependent claims 4 and 21, Rapoport discloses wherein the system comprises an exercise bicycle (p. 1, [0010]; p. 2, [0017], where physical activity types supported by the system include cycle ergometry), and wherein receiving submaximal exercise intensity data from the exercise intensity monitor comprises receiving a time series (p. 3, [0026], where time-series data is used) of power output, cadence, and/or torque measurements form the cycling power meter (p. 7, [0081], where biomechanical data includes power data and/or cadence (as in the pedaling rate of a cyclist)).
While Rapoport discloses a system principally compatible with any type of wearable sensor (p. 5, [0052]) to detect power data and/or cadence (p. 7, [0081]), Rapoport does not explicitly disclose the use of a cycling power meter coupled to an exercise bicycle. However, Bartholomew teaches this limitation (p. 1, [0007]). Bartholomew teaches that it was known in the art before the effective filing date of the claimed invention to utilize power meters comprising strain gauges at particular locations on a bicycle to measure the torque applied by a user (p. 1, [0007]). Further, Bartholomew teaches that when torque is combined with angular velocity, the power output of the rider may be determined (p. 1, [0007]). Finally, Bartholomew teaches incorporating a cadence sensor to measure the user’s cadence during bicycling to allow for improved correlation between the measured heart rate and the estimated power output (pp. 6-7, [0063]). It would have been obvious to someone of ordinary skill in the .
Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Meyer et al. (hereinafter “Meyer”) (U.S. 8,094,907 B1).
Regarding dependent claims 12 and 29, Rapoport discloses all claim limitations of claims 11 and 28 as discussed above. However, Rapoport does not disclose wherein at least some of the plurality of parameters comprise coefficients of a truncated Taylor series expansion approximating the exercise intensity function. Yet, Meyer teaches this limitation of utilizing a truncated Taylor series expansion (Abstract). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize truncated Taylor series expansion approximation, as taught by Meyer, for greater computational efficiency (Meyer, Col 7, ln. 2-4). 
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Lineaweaver (U.S. Pub. No. 2015/0209585 A1).
Regarding dependent claims 13 and 30, Rapoport discloses all claim limitations of claims 10 and 27 as discussed above. However, Rapoport fails to disclose wherein executing the parameter estimation algorithm comprises executing either a genetic algorithm, particle swarm algorithm, or simulated annealing algorithm. Yet, Lineaweaver teaches this limitation. Specifically, Lineaweaver teaches the use of a genetic algorithm (Abstract) for the purpose of providing individualized, adaptive Lineaweaver, p. 1, [0020-21]).
Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Kim et al. (hereinafter “Kim”) (KR 2011/0034863 A).
Regarding dependent claims 17 and 34, Rapoport discloses all claim limitations of claims 15 and 32 as discussed above. However, Rapoport does not disclose wherein the regression model comprises an artificial neural network (ANN). Yet, Kim teaches this limitation (Abstract, where an artificial neural network is used to estimate force). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a regression model, disclosed by Rapoport, comprising an ANN, taught by Kim, to obtain the nonlinear relationship between the independent variables (system inputs) and the dependent variable (oxygen uptake) in order to estimate oxygen uptake via a computational process that more closely mimics the human brain.
Conclusion
Claims 1-35 are rejected for the reasons stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Brandley whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715